UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6929


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT GREGORY TIMMS, a/k/a Congo,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:05-cr-00508-WDQ-1; 1:08-cv-02607-WDQ)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Gregory Timms, Appellant Pro Se.      Christopher John
Romano, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert    Gregory       Timms       seeks    to    appeal       the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.         The     order      is    not     appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional          right.”        28     U.S.C.       § 2253(c)(2)        (2006).         A

prisoner       satisfies       this         standard        by     demonstrating            that

reasonable       jurists     would        find     that     any     assessment         of     the

constitutional        claims      by    the    district      court        is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Timms has

not     made    the     requisite       showing.           Accordingly,          we    deny    a

certificate of appealability, deny Timms’ motion for transcripts

at Government expense, and dismiss the appeal.                            We dispense with

oral    argument        because     the      facts    and     legal       contentions         are

adequately       presented     in      the    materials          before    the    court       and

argument would not aid the decisional process.

                                                                                      DISMISSED



                                               2